The parties shall file supplemental briefs within 42 days of the date of this order addressing whether a reasonable jury could determine that the defendant’s conduct was “the proximate cause” of plaintiff Kersch Ray’s injuries where the defendant’s actions placed the plaintiff in the dangerous situation that resulted in the plaintiffs injuries. MCL 691.1407(2)(c); Robinson v Detroit, 462 Mich 439, 462 (2000); Beals v Michigan, 497 Mich 363 (2015). The parties should not submit mere restatements of their application papers.